


Exhibit 10.3

 

 

Deutsche Bank [g185842km01i001.jpg]

 

 

 

Deutsche Bank AG, London Branch

 

Winchester house

 

1 Great Winchester St,

 

London EC2N 2DB

 

Telephone: 44 20 7545 8000

 

 

 

c/o Deutsche Bank Securities Inc.

 

60 Wall Street

 

New York, NY 10005

 

Telephone: (212) 250-2500

 

DATE:

July 31, 2009

 

 

TO:

Affiliated Managers Group, Inc.

 

600 Hale Street

 

Prides Crossing, MA 01965

ATTENTION:

Darrell Crate

FACSIMILE:

(617) 747-3380

 

 

FROM:

Deutsche Bank AG, London Branch

TELEPHONE:

44 20 7545 0556

FACSIMILE:

44 11 3336 2009

 

 

SUBJECT:

Registered Forward Transaction

 

 

REFERENCE NUMBER(S):

342363

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between Deutsche Bank AG,
London Branch (“Deutsche”) and Affiliated Managers Group, Inc. (“Counterparty”)
on the Trade Date specified below (the “Transaction”).  This Confirmation
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.  This Confirmation constitutes the entire agreement and
understanding of the parties with respect to the subject matter and terms of the
Transaction and supersedes all prior or contemporaneous written and oral
communications with respect thereto.

 

DEUTSCHE BANK AG, LONDON BRANCH IS NOT REGISTERED AS A BROKER OR DEALER UNDER
THE U.S. SECURITIES EXCHANGE ACT OF 1934.  DEUTSCHE BANK SECURITIES INC.
(“DBSI”) HAS ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS NO
OBLIGATION, BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH RESPECT
TO THE PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION.  AS SUCH, ALL DELIVERY
OF FUNDS, ASSETS, NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND RELATING TO
THIS TRANSACTION BETWEEN DEUTSCHE BANK AG, LONDON BRANCH, AND COUNTERPARTY SHALL
BE TRANSMITTED EXCLUSIVELY THROUGH DEUTSCHE BANK SECURITIES INC.  DEUTSCHE BANK
AG, LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION
CORPORATION (SIPC).

 

Chairman of the Supervisory Board: Clemens Börsig

Board of Managing Directors: Hermann-Josef Lamberti, Josef Ackermann, Dr. Hugo
Banziger, Anthony Dilorio

Deutsche Bank AG is regulated by the FSA for the conduct of designated
investment business in the UK, is a member of the London Stock Exchange and is a
limited liability company incorporated in the Federal Republic of Germany HRB
No. 30 000 District Court of Frankfurt am Main; Branch Registration No. in
England and Wales BR000005, Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB.

 

--------------------------------------------------------------------------------


 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Confirmation.  In
the event of any inconsistency between the Equity Definitions and this
Confirmation, this Confirmation shall govern.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

This Confirmation and the pricing supplement delivered hereunder evidence a
complete and binding agreement between Deutsche and Counterparty as to the terms
of the Transaction to which this Confirmation relates.  This Confirmation,
together with all other Confirmations of Equity Contracts (as defined in
“Netting and Set-off” below), shall supplement, form a part of, and be subject
to an agreement in the form of the ISDA 2002 Master Agreement (the “Agreement”)
as if Deutsche and Counterparty had executed an agreement in such form (without
any Schedule except for the election of United States dollars (“USD”) as the
Termination Currency and such other elections set forth in this Confirmation). 
In the event of any inconsistency between the provisions of the Agreement and
this Confirmation, this Confirmation will prevail for the purpose of the
Transaction to which this Confirmation relates.  The parties hereby agree that,
other than the Transaction to which this Confirmation relates and any other
Equity Contract, no other Transaction shall be governed by the Agreement.

 

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

General Terms:

 

 

 

Trade Date:

July 31, 2009

 

 

Effective Date:

The first day occurring on or after the Trade Date on which Shares are sold
pursuant to the Distribution Agency Agreement dated as of July 31, 2009 between
Counterparty and DBSI (the “Distribution Agreement”)

 

 

Seller:

Counterparty

 

 

Buyer:

Deutsche

 

 

Shares:

The common stock of Counterparty, par value USD 0.01 per share (Ticker Symbol: 
“AMG”)

 

 

Number of Shares:

The aggregate number of Shares sold pursuant to the Distribution Agreement
during the period from and including the Trade Date through and including the
Hedge Completion Date; provided, however, that on each Settlement Date, the
Number of Shares shall be reduced by the number of Settlement Shares to be
settled on such date.

 

 

Hedge Completion Date:

The earliest of (i) the date specified in writing as the Hedge Completion Date
by the Counterparty, (ii) any Settlement Date and (iii) September 30, 2009. 
Promptly after the Hedge Completion Date, Deutsche will furnish Counterparty
with a pricing supplement (the “Pricing Supplement”) substantially in the form
of Annex A hereto specifying the Number of Shares as of the Hedge Completion
Date (the “Initial Number of Shares”), the Initial Forward Price and the Final
Date, all determined in accordance with the terms hereof.

 

 

Initial Forward Price:

98.25% of the volume weighted average price at which the Shares are sold
pursuant to the Distribution Agreement during the period from and including the
Trade Date through and including the Hedge Completion Date.

 

2

--------------------------------------------------------------------------------


 

Forward Price:

(a)                     On the Hedge Completion Date, the Initial Forward Price;
and

 

 

 

(b)                    on each calendar day thereafter, (i) the Forward Price as
of the immediately preceding calendar day multiplied by (ii) the sum of 1 and
the Daily Rate for such day.

 

 

Daily Rate:

For any day, (i) (a) USD-Federal Funds Rate for such day minus (b) the Spread
divided by (ii) 365.

 

 

USD-Federal Funds Rate:

For any day, the rate set forth for such day opposite the caption “Federal
funds”, as such rate is displayed on the page “FedsOpen <Index><GO>“ on the
BLOOMBERG Professional Service, or any successor page; provided that if no rate
appears for a particular day on such page, the rate for the immediately
preceding day for which a rate does so appear shall be used for such day.

 

 

Spread:

1.20%, subject to adjustment from time to time by Deutsche in its commercially
reasonable discretion; provided that no such adjustment may reduce the Spread
below 1.20% or increase the Spread above 1.50%.

 

 

Prepayment:

Not Applicable

 

 

Variable Obligation:

Not Applicable

 

 

Exchange:

The New York Stock Exchange

 

 

Related Exchange(s):

All Exchanges

 

 

Clearance System:

The Depository Trust Company

 

 

Market Disruption Event:

Section 6.3(a) of the Equity Definitions is hereby amended by deleting the words
“during the one hour period that ends at the relevant Valuation Time, Latest
Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case
may be,” in clause (ii) thereof.

 

 

Early Closure:

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

 

Settlement:

 

 

 

Settlement Currency:

USD (all amounts shall be converted to the Settlement Currency in good faith and
in a commercially reasonable manner by the Calculation Agent)

 

 

Settlement Date:

Any Scheduled Trading Day following the first day occurring on or after the
Trade Date on which Shares are sold pursuant to the Distribution Agreement and
up to and including the Final Date that is either:

 

(a)                  designated by Counterparty as a “Settlement Date” by a
written notice (a “Settlement Notice”) delivered to Deutsche no less than
(i) one Scheduled Trading Day prior to such Settlement Date and five Scheduled
Trading Days prior to the Final Date, if Physical Settlement applies, and
(ii) five Scheduled Trading Days prior to such Settlement Date, which may be the
Final Date, if Cash Settlement or Net Stock Settlement applies; provided that if
Cash Settlement or Net Stock

 

3

--------------------------------------------------------------------------------


 

 

Settlement applies, any Settlement Date, including a Settlement Date on the
scheduled Final Date, shall be deferred until the date on which Deutsche is able
to completely unwind its hedge with respect to the portion of the Number of
Shares to be settled if Deutsche is unable to completely unwind its hedge with
respect to the portion of the Number of Shares to be settled during the Unwind
Period due to the restrictions of Rule 10b-18 (“Rule 10b-18”) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) agreed to
hereunder, the existence of any Suspension Day or Disrupted Day or the lack of
sufficient liquidity in the Shares during the Unwind Period (as determined by
the Calculation Agent); provided further that if Deutsche shall fully unwind its
hedge with respect to the portion of the Number of Shares to be settled during
an Unwind Period by a date that is more than three Scheduled Trading Days prior
to a Settlement Date specified above, Deutsche may, by written notice to
Counterparty, specify any Scheduled Trading Day prior to such original
Settlement Date as the Settlement Date; or

 

(b)                 designated by Deutsche as a Settlement Date pursuant to the
“Acceleration Events” provisions below;

 

provided that the Final Date will be a Settlement Date if on such date the
Number of Shares for which a Settlement Date has not already been designated is
greater than zero; provided further that if any Settlement Date specified above
is not an Exchange Business Day, the Settlement Date shall instead be the next
Exchange Business Day; and provided further that, following the occurrence of at
least three consecutive Suspension Days during an Unwind Period and while such
Suspension Days are continuing, Deutsche may designate any subsequent Exchange
Business Day as the Settlement Date with respect to the portion of the
Settlement Shares, if any, for which Deutsche has determined an Unwind Purchase
Price during such Unwind Period, it being understood that the Unwind Period with
respect to the remainder of such Settlement Shares shall recommence on the next
succeeding Exchange Business Day that is not a Suspension Day.

 

 

Final Date:

The first anniversary of the Hedge Completion Date (or if such day is not a
Scheduled Trading Day, the next following Scheduled Trading Day)

 

 

Early Settlement Fee:

If a Settlement Date occurs on or prior to the Early Settlement Fee Date (an
“Early Unwind Date”), Counterparty shall pay to Deutsche the Early Settlement
Fee for such Early Unwind Date; provided that no Early Settlement Fee shall be
payable if (i) the USD-Federal Funds Rate is less than the Spread on such Early
Unwind Date or (ii) such Early Unwind Date occurs as a result of the designation
by Deutsche of a Settlement Date resulting from an event or events outside
Counterparty’s control.  “Early Settlement Fee” means, for any Early Unwind
Date, an amount of cash equal to (a) the number of Settlement Shares for such
Settlement Date multiplied by (b) the Initial Forward Price multiplied by
(c) 0.50% multiplied by (d) the number of calendar days in the period from but
excluding such Early Unwind Date to and including the Early Settlement Fee Date
divided by (e) 365; “Early Settlement Fee Date” means the date that is two
months after the Hedge Completion Date.

 

 

Settlement Shares:

(a)                     With respect to any Settlement Date other than the Final
Date, the number of Shares designated as such by Counterparty in the relevant
Settlement Notice or designated pursuant to the “Acceleration Events”

 

4

--------------------------------------------------------------------------------


 

 

provisions below, as applicable; provided that the Settlement Shares so
designated shall (i) not exceed the Number of Shares at that time and (ii) be at
least equal to the lesser of 100,000 and the Number of Shares at that time; and

 

 

 

(b)                    with respect to the Settlement Date on the Final Date, a
number of Shares equal to the Number of Shares at that time;

 

 

 

in each case with the Number of Shares determined taking into account pending
Settlement Shares.

 

 

 

 

Settlement Method Election:

Physical Settlement, Cash Settlement, or Net Stock Settlement, at the election
of Counterparty, in its sole discretion, as set forth in a Settlement Notice;
provided that if Counterparty elects Cash Settlement or Net Stock Settlement, it
shall be deemed to have repeated the representations contained under “Securities
Laws Representations and Agreements” below; provided further that if no election
is made by Counterparty, Physical Settlement shall apply.  The parties hereto
acknowledge that Counterparty cannot be obligated to settle this Transaction by
cash payment unless Counterparty elects Cash Settlement; provided, however, that
the foregoing shall not apply to the payment of an Early Settlement Fee if the
Early Unwind Date occurs as the result of the designation by Counterparty of a
Settlement Date.

 

 

Physical Settlement:

If Physical Settlement is applicable, then Counterparty shall deliver to
Deutsche through the Clearance System a number of Shares equal to the Settlement
Shares for such Settlement Date, and Deutsche shall pay to Counterparty, by wire
transfer of immediately available funds to an account designated by
Counterparty, an amount equal to the Physical Settlement Amount for such
Settlement Date.

 

 

Physical Settlement Amount:

For any Settlement Date for which Physical Settlement is applicable, an amount
equal to the product of (a) the Forward Price in effect on the relevant
Settlement Date multiplied by (b) the Settlement Shares for such Settlement
Date.

 

 

Cash Settlement:

On any Settlement Date in respect of which Cash Settlement applies, if the Cash
Settlement Amount is a positive number, Deutsche will pay the Cash Settlement
Amount to Counterparty.  If the Cash Settlement Amount is a negative number,
Counterparty will pay the absolute value of the Cash Settlement Amount to
Deutsche.  Such amounts shall be paid on such Settlement Date.

 

 

Cash Settlement Amount:

An amount determined by the Calculation Agent equal to: (i)(A) the Forward Price
as of the first day of the applicable Unwind Period minus (B) the weighted
average price (the “Unwind Purchase Price”) at which Deutsche purchases Shares
during the Unwind Period to unwind its hedge with respect to the portion of the
Number of Shares to be settled during the Unwind Period (including, for the
avoidance of doubt, purchases on any Suspension Day or Disrupted Day in part),
taking into account Shares anticipated to be delivered or received if Net Stock
Settlement applies, and the restrictions of Rule 10b-18 under the Exchange Act
agreed to hereunder, plus USD 0.02, multiplied by (ii) the Settlement Shares.

 

 

Net Stock Settlement:

On any Settlement Date in respect of which Net Stock Settlement applies, if the
Cash Settlement Amount is a (i) positive number, Deutsche shall deliver a number
of Shares to Counterparty equal to the Net Stock Settlement Shares,

 

5

--------------------------------------------------------------------------------


 

 

or (ii) negative number, Counterparty shall deliver a number of Shares to
Deutsche equal to the Net Stock Settlement Shares; provided that if Deutsche
determines in its good faith judgment that it would be required to deliver Net
Stock Settlement Shares to Counterparty, Deutsche may elect to deliver a portion
of such Net Stock Settlement Shares on one or more dates prior to the applicable
Settlement Date.

 

 

Net Stock Settlement Shares:

With respect to a Settlement Date, the absolute value of the Cash Settlement
Amount divided by the Unwind Purchase Price, with the number of Shares rounded
up in the event such calculation results in a fractional number.

 

 

Unwind Period:

The period from and including the first Exchange Business Day following the date
Counterparty elects Cash Settlement or Net Stock Settlement in respect of a
Settlement Date through the third Scheduled Trading Day preceding such
Settlement Date (as such date may be changed by Deutsche as described in the
first proviso in clause (a) of the definition of Settlement Date above and
provided that Deutsche may truncate any Unwind Period pending (and reduce the
Settlement Shares for such Unwind Period to the portion thereof, if any, for
which Deutsche has determined an Unwind Purchase Price) at the time Deutsche
designates a Settlement Date pursuant to the “Acceleration Events” provisions
below, effective upon such designation).

 

 

Failure to Deliver:

Applicable

 

 

Suspension Day:

Any day on which Deutsche determines based on the advice of outside counsel of
national standing that Cash Settlement or Net Stock Settlement may violate
applicable securities laws or cause Deutsche to not be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Deutsche.  Deutsche shall promptly notify
Counterparty if it receives such advice from its counsel.

 

 

Share Cap:

Except as provided under “Private Placement and Registration Procedures” below,
in no event will Counterparty be required to deliver to Deutsche on any
Settlement Date, whether pursuant to Physical Settlement, Net Stock Settlement,
any Private Placement Settlement or any Registration Settlement, a number of
Shares in excess of (i) the Initial Number of Shares minus (ii) the aggregate
number of Shares delivered by Counterparty to Deutsche hereunder prior to such
Settlement Date.

 

 

Adjustments:

 

 

 

Method of Adjustment:

Calculation Agent Adjustment

 

 

Extraordinary Events:

 

 

 

New Shares:

In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in (i) shall be deleted in its entirety and replaced with “publicly
quoted, traded or listed on any of the New York Stock Exchange, The NASDAQ
Global Select Market or The NASDAQ Global Market (or their respective
successors)”.

Consequences of Merger Events:

 

 

 

(a)  Share-for-Share:

Cancellation and Payment

 

6

--------------------------------------------------------------------------------


 

(b)  Share-for-Other:

Cancellation and Payment

 

 

(c)  Share-for-Combined:

Cancellation and Payment

 

 

Tender Offer:

Applicable

 

 

Consequences of Tender Offers:

 

 

 

(a)  Share-for-Share:

Cancellation and Payment

 

 

(b)  Share-for-Other:

Cancellation and Payment

 

 

(c)  Share-for-Combined:

Cancellation and Payment

 

 

Composition of Combined Consideration:

Not Applicable

 

 

Nationalization, Insolvency or Delisting:

Cancellation and Payment

 

 

 

In addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions,
it will also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall be deemed to be the Exchange.

 

 

Determining Party:

For all applicable Extraordinary Events, Deutsche; provided, however, that all
calculations, adjustments, specifications, choices and determinations by the
Determining Party shall be made in good faith and in a commercially reasonable
manner.  The parties agree that they will work reasonably to resolve any
disputes.

 

 

Additional Disruption Events:

 

 

 

Change in Law:

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “or public announcement of the formal or informal
interpretation” and (ii) immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by the Hedging Party
on the Trade Date”.

 

 

Insolvency Filing:

Notwithstanding anything to the contrary herein, in the Agreement or in the
Equity Definitions, upon any Insolvency Filing or other proceeding under the
U.S. Bankruptcy Code in respect of the Issuer, the Transaction shall
automatically terminate on the date thereof without further liability of either
party to this Confirmation to the other party (except for any liability in
respect of any breach of representation or covenant by a party under this
Confirmation prior to the date of such Insolvency Filing or other proceeding),
it being understood that this Transaction is a contract for the issuance of
Shares by the Issuer.

 

 

Determining Party:

For all applicable Additional Disruption Events, Deutsche; provided, however,
that all calculations, adjustments, specifications, choices and determinations
by the Determining Party shall be made in good faith and in a

 

7

--------------------------------------------------------------------------------


 

 

commercially reasonable manner.  The parties agree that they will work
reasonably to resolve any disputes.

 

 

Acknowledgments:

 

 

 

Non-Reliance:

Applicable

 

 

Agreements and Acknowledgments Regarding Hedging Activities:

Applicable

 

 

Additional Acknowledgments:

Applicable

 

 

Transfer:

Notwithstanding anything to the contrary herein or in the Agreement, Deutsche
may assign, transfer and set over all rights, title and interest, powers,
privileges and remedies of Deutsche under this Transaction, in whole or in part,
to an affiliate of Deutsche, or any entity sponsored or organized by, or on
behalf of or for the benefit of, Deutsche without the consent of Counterparty. 
No such assignment, transfer or set over shall affect Deutsche’s obligations
hereunder.  In the event of any transfer or assignment of any rights, title and
interest, powers, privileges and remedies of Deutsche under this Transaction,
the transferee or assignee shall assume and enter into all of the transferor’s
covenants and representations under Sections 3(e), 3(f), 4(a)(i) and
4(a)(iii) of the Agreement or enter into new covenants and representations that
are agreed by the other party under the Agreement, and the identity of the
transferee or assignee shall be entered on the books and records maintained by
each party or its respective agents.

 

 

Calculation Agent:

Deutsche.  All calculations and determinations by the Calculation Agent shall be
made in good faith and in a commercially reasonable manner.  The parties agree
that they will work reasonably to resolve any disputes.

 

 

Account Details:

 

 

 

(a)   Account for delivery of Shares to Deutsche:

To be furnished

 

 

(b)   Account for payments to Counterparty:

To be furnished

 

 

(c)   Account for payments to Deutsche:

Bank of New York

ABA 021-000-018

Deutsche Bank Securities, Inc.

A/C 8900327634

FFC:  To be provided by Deutsche

 

Offices:

 

The Office of Counterparty for the Transaction is:

Inapplicable, Counterparty is not a Multibranch Party.

 

 

The Office of Deutsche for the Transaction is:

Deutsche Bank AG, London Branch

 

1 Great Winchester Street

 

Winchester House

 

London EC2N 2DB

 

Notices:  For purposes of this Confirmation:

 

8

--------------------------------------------------------------------------------


 

(a)

Address for notices or communications to Counterparty:

 

Affiliated Managers Group, Inc.

600 Hale Street

Prides Crossing, MA 01965

Telephone:

(617) 747-3300

Facsimile:

(617) 747-3380

Attention:

Darrell Crate

 

(b)

Address for notices or communications to Deutsche:

 

Deutsche Bank AG, London Branch

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY  10005

Attention:

Paul Stowell

 

Peter Barna

 

 

Telephone:

(212) 250-6270

 

(212) 250-1689

 

 

Email:

paul.stowell@db.com

 

peter.barna@db.com

 

 

with a copy to:

 

 

Deutsche Bank AG, London Branch

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Attention:

Lars Kestner

 

 

Telephone:

(212) 250-6043

Email:

lars.kestner@db.com

 

Effectiveness; Distribution Agreement; Interpretive Letter.

 

Conditions to Effectiveness.  This Transaction shall be effective if and only if
Shares are sold on or after the Trade Date pursuant to the Distribution
Agreement.  If the Distribution Agreement is terminated prior to any such sale
of Shares thereunder, the parties shall have no further obligations in
connection with this Transaction, other than in respect of breaches of
representations or covenants on or prior to such date.

 

Distribution Agreement Representations, Warranties and Covenants.  On the Trade
Date and on each date on which Deutsche or its affiliates delivers a prospectus
in connection with a sale to hedge this Transaction, Counterparty repeats and
reaffirms as of such date all of the representations and warranties contained in
the Distribution Agreement.  Counterparty hereby agrees to comply with its
covenants contained in the Distribution Agreement as if such covenants were made
in favor of Deutsche.

 

Interpretive Letter.  Counterparty agrees and acknowledges that this Transaction
is being entered into in accordance with the October 9, 2003 interpretive letter
from the staff of the Securities and Exchange Commission to Goldman, Sachs & Co.
(the “Interpretive Letter”) and agrees to take all actions, and to omit to take
any actions, reasonably requested by Deutsche for this Transaction to comply
with the Interpretive Letter.  Without limiting the foregoing, Counterparty
agrees that neither it nor any “affiliated purchaser” (as defined in Regulation
M (“Regulation M”) promulgated under the Exchange Act) will, directly or
indirectly, bid for, purchase or attempt to induce any person to bid for or
purchase, the Shares or securities that are convertible into, or exchangeable or
exercisable for, Shares during any

 

9

--------------------------------------------------------------------------------


 

“restricted period” as such term is defined in Regulation M.  In addition,
Counterparty represents that it is eligible to conduct a primary offering of
Shares on Form S-3, the offering contemplated by the Distribution Agreement
complies with Rule 415 under the Securities Act of 1933, as amended (the
“Securities Act”), and the Shares are “actively traded” as defined in
Rule 101(c)(1) of Regulation M.

 

Agreements and Acknowledgments Regarding Shares:

 

(i)                                     Counterparty agrees and acknowledges
that, in respect of any Shares delivered to Deutsche hereunder, such Shares
shall be newly issued (unless mutually agreed otherwise by the parties) and upon
such delivery, duly and validly authorized, issued and outstanding, fully paid
and nonassessable, free of any lien, charge, claim or other encumbrance and not
subject to any preemptive or similar rights and shall, upon such issuance, be
accepted for listing or quotation on the Exchange.

 

(ii)                                  Counterparty agrees and acknowledges that
Deutsche will hedge its exposure to this Transaction by selling Shares borrowed
from third party securities lenders or other Shares pursuant to a registration
statement, and that, pursuant to the terms of the Interpretive Letter, the
Shares (up to the Initial Number of Shares) delivered, pledged or loaned by
Counterparty to Deutsche in connection with this Transaction may be used by
Deutsche to return to securities lenders without further registration under the
Securities Act.  Accordingly, Counterparty agrees that the Shares that it
delivers, pledges or loans to Deutsche on or prior to the final Settlement Date
will not bear a restrictive legend and that such Shares will be deposited in,
and the delivery thereof shall be effected through the facilities of, the
Clearance System.

 

(iii)                               Counterparty has reserved and will keep
available at all times, free from preemptive or similar rights and free from any
lien, charge, claim or other encumbrance, authorized but unissued Shares at
least equal to the Number of Shares, solely for the purpose of settlement under
this Transaction.

 

(iv)                              Unless the provisions set forth below under
“Private Placement and Registration Procedures” are applicable, Deutsche agrees
to use any Shares delivered by Counterparty hereunder on any Settlement Date to
return to securities lenders to close out open securities loans with respect to
the Shares.

 

(v)                                 In connection with bids and purchases of
Shares in connection with any Cash Settlement or Net Stock Settlement of this
Transaction, Deutsche shall use its good faith efforts to comply, or cause
compliance, with the provisions of Rule 10b-18 under the Exchange Act, taking
into account any purchases under other Equity Contracts, as if such provisions
were applicable to such purchases.

 

Securities Laws Representations and Agreements:

 

(i)                                     Counterparty represents to Deutsche on
the Trade Date and on any date that Counterparty notifies Deutsche that Cash
Settlement, Net Stock Settlement or Alternative Settlement under “EITF 00-19;
Alternative Settlement” below applies to this Transaction, that (a) each of its
filings under the Securities Act, the Exchange Act or other applicable
securities laws that are required to be filed have been filed and that, as of
the respective dates thereof and as of the date of this representation, there is
no misstatement of material fact contained therein or omission of a material
fact required to be stated therein or necessary to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading; and (b) it has not and will not directly or indirectly violate any
applicable law (including, without limitation, the Securities Act and the
Exchange Act) in connection with this Transaction.  In addition to any other
requirement set forth herein, Counterparty agrees not to designate any
Settlement Date or elect Alternative Settlement under “EITF 00-19; Alternative
Settlement” below if settlement in respect of such date would result in a
violation of any applicable federal or state law or regulation, including the
U.S. federal securities laws.

 

(ii)                                  It is the intent of Deutsche and
Counterparty that following any election of Cash Settlement or Net Stock
Settlement by Counterparty, the purchase of Shares by Deutsche during any Unwind
Period comply with the requirements of Rule 10b5-l(c)(l)(i)(B) of the Exchange
Act and that this Confirmation shall be interpreted to comply with the
requirements of Rule 10b5-l(c).

 

10

--------------------------------------------------------------------------------

 

Counterparty acknowledges that (a) during any Unwind Period Counterparty shall
not have, and shall not attempt to exercise, any influence over how, when or
whether to effect purchases of Shares by Deutsche (or its agent or affiliate) in
connection with this Confirmation and (b) Counterparty is entering into the
Agreement and this Confirmation in good faith and not as part of a plan or
scheme to evade compliance with federal securities laws including, without
limitation, Rule 10b-5 promulgated under the Exchange Act.

 

Counterparty hereby agrees with Deutsche that during any Unwind Period
Counterparty shall not communicate, directly or indirectly, any Material
Non-Public Information (as defined herein) to any Equity Derivatives Group
Personnel (as defined below).  For purposes of this Transaction, “Material
Non-Public Information” means information relating to Counterparty or the Shares
that (x) has not been widely disseminated by wire service, in one or more
newspapers of general circulation, by communication from Counterparty to its
shareholders or in a press release, or contained in a public filing made by
Counterparty with the Securities and Exchange Commission and (y) a reasonable
investor might consider to be of importance in making an investment decision to
buy, sell or hold Shares.  For the avoidance of doubt and solely by way of
illustration, information should be presumed “material” if it relates to such
matters as dividend increases or decreases, earnings estimates, changes in
previously released earnings estimates, significant expansion or curtailment of
operations, a significant increase or decline of orders, significant merger or
acquisition proposals or agreements, significant new products or discoveries,
extraordinary borrowing, major litigation, liquidity problems, extraordinary
management developments, purchase or sale of substantial assets, or other
similar information  For purposes of this Transaction, “Equity Derivatives Group
Personnel” means any employee of Deutsche or its affiliates who effects
purchases or sales of Shares in connection with this Agreement.

 

(iii)          Counterparty shall, at least one day prior to the first day of
any Unwind Period, notify Deutsche of the total number of Shares purchased in
Rule 10b-18 purchases of blocks pursuant to the once-a-week block exception
contained in Rule 10b-18(b)(4) by or for Counterparty or any of its affiliated
purchasers during each of the four calendar weeks preceding the first day of the
Unwind Period and during the calendar week in which the first day of the Unwind
Period occurs (“Rule 10b-18 purchase”, “blocks” and “affiliated purchaser” each
being used as defined in Rule 10b-18).

 

(iv)                              During any Unwind Period, Counterparty shall
(a) notify Deutsche prior to the opening of trading in the Shares on any day on
which Counterparty makes, or expects to be made, any public announcement (as
defined in Rule 165(f) under the Securities Act of any merger, acquisition, or
similar transaction involving a recapitalization relating to Counterparty (other
than any such transaction in which the consideration consists solely of cash and
there is no valuation period), (b) promptly notify Deutsche following any such
announcement that such announcement has been made, and (c) promptly deliver to
Deutsche following the making of any such announcement information indicating
(1) Counterparty’s average daily Rule 10b-18 purchases (as defined in
Rule 10b-18) during the three full calendar months preceding the date of the
announcement of such transaction and (2) Counterparty’s block purchases (as
defined in Rule 10b-18) effected pursuant to paragraph (b)(4) of Rule 10b-18
during the three full calendar months preceding the date of the announcement of
such transaction.  In addition, Counterparty shall promptly notify Deutsche of
the earlier to occur of the completion of such transaction and the completion of
the vote by target shareholders.

 

(v)                                 Neither Counterparty nor any of its
affiliates shall take or refrain from taking any action (including, without
limitation, any direct purchases by Counterparty or any of its affiliates, or
any purchases by a party to a derivative transaction with Counterparty or any of
its affiliates), either under this Confirmation, under an agreement with another
party or otherwise, that might cause any purchases of Shares by Deutsche or any
of its affiliates in connection with any Cash Settlement or Net Stock Settlement
of this Transaction not to meet the requirements of the safe harbor provided by
Rule 10b-18 if such purchases were made by Counterparty.

 

(vi)                              Counterparty will not engage in any
“distribution” (as defined in Regulation M) that would cause a “restricted
period” (as defined in Regulation M) to occur during any Unwind Period.

 

11

--------------------------------------------------------------------------------


 

Miscellaneous:

 

Acceleration Events.

 

(i)                                     Stock Borrow Event.  If in Deutsche’s
reasonable judgment, (a) Deutsche is not able hedge its exposure under this
Transaction because insufficient Shares are made available for borrowing by
securities lenders or (b) Deutsche would incur a cost to borrow (or to maintain
a borrow of) sufficient Shares to hedge its exposure under this Transaction that
is equal to or greater than 100 basis points per annum per any Share (each of
(a) and (b), a “Stock Borrow Event”), then Deutsche shall be entitled to
designate any Scheduled Trading Day prior to the date the Number of Shares is
first reduced to zero to be a Settlement Date, by providing Counterparty at
least two Scheduled Trading Days’ notice prior to the relevant Settlement Date,
and to designate the number of Settlement Shares for the relevant Settlement
Date, which shall not exceed the number of Shares as to which the relevant Stock
Borrow Event relates.

 

(ii)                                  Dividends.  If on any day after the Trade
Date, Counterparty declares a distribution, issue or dividend to existing
holders of the Shares of (a) any cash dividends in excess of USD 0.00 per Share
or (b) share capital or other securities of another issuer acquired or owned
(directly or indirectly) by Counterparty as a result of a spin-off or similar
transaction or (c) any other type of securities (other than Shares), rights or
warrants or other assets, in any case for payment (cash or other consideration)
at less than the prevailing market price, as determined by Deutsche, then
Deutsche shall be entitled to designate any Scheduled Trading Day prior to the
date the Number of Shares is first reduced to zero to be a Settlement Date, by
providing Counterparty at least three Scheduled Trading Days’ notice prior to
the relevant Settlement Date, and to designate the number of Settlement Shares
for the relevant Settlement Date.

 

(iii)                               Stock Price Event.  If at any time after the
Trade Date the traded price per Share on the Exchange is less than or equal to
USD 22.50, then Deutsche shall be entitled at any time thereafter to designate
one or more Scheduled Trading Days prior to the date the Number of Shares is
first reduced to zero to be a Settlement Date, by providing Counterparty at
least ten Scheduled Trading Days’ notice prior to the relevant Settlement Date,
and to designate the number of Settlement Shares for the relevant Settlement
Date.

 

(iv)                              Board Approval of Merger Event.  If on any day
after the Trade Date, the board of directors of Counterparty votes to approve
any action that, if consummated, would constitute a Merger Event, then
Counterparty shall notify Deutsche of such occurrence within one Scheduled
Trading Day after such occurrence and Deutsche shall be entitled to designate
any Scheduled Trading Day prior to the date the Number of Shares is first
reduced to zero to be a Settlement Date, by providing Counterparty at least
twenty Scheduled Trading Days’ notice prior to the relevant Settlement Date, and
to designate the number of Settlement Shares for the relevant Settlement Date.

 

(v)                                 ISDA Termination.  In lieu of
(a) designating an Early Termination Date as the result of an Event of Default
or Termination Event, (b) terminating this Transaction and determining a
Cancellation Amount as the result of an Additional Disruption Event, or
(c) terminating this Transaction and determining an amount payable in connection
with an Extraordinary Event to which Cancellation and Payment would otherwise be
applicable, Deutsche shall be entitled to designate any Scheduled Trading Day
prior to the date the Number of Shares is first reduced to zero to be a
Settlement Date with respect to the Number of Shares as the Settlement Shares.

 

(vi)                              Termination Settlement.  Notwithstanding
anything to the contrary herein, in the Agreement or in the Equity Definitions,
if a Settlement Date is designated by Deutsche as the result of one of the
foregoing sub-paragraphs (i) through (v), Physical Settlement shall apply to the
relevant Settlement Shares.

 

Private Placement and Registration Procedures.  If Counterparty notifies
Deutsche that it is unable to comply with the provisions of sub-paragraph
(ii) of “Agreements and Acknowledgments Regarding Shares” above because of a
change in law or a change in the policy of the Securities and Exchange
Commission or its staff, or Deutsche notifies Counterparty that in its
reasonable opinion any Shares to be delivered to Deutsche by Counterparty may
not be freely returned by Deutsche to securities lenders as described under such
sub-paragraph (ii), or otherwise constitute “restricted securities” as defined
in Rule 144 under the Securities Act (the date such notification is effective
being the “Determination Date”), then Counterparty may elect to effect the
delivery of any such Shares (the “Restricted

 

12

--------------------------------------------------------------------------------


 

Shares”) pursuant to either clause (i) or (ii) below, unless waived by Deutsche,
on the later of (A)(1) if Private Placement Settlement is applicable, the tenth
Scheduled Trading Day following the Determination Date or (2) if Registration
Settlement is applicable, the thirtieth calendar day following the Determination
Date (or if such day is not a Clearance System Business Day, the next Clearance
System Business Day), (B) the date such delivery would otherwise be due pursuant
to the terms of this Confirmation and (C) the Clearance System Business Day
following notice by Deutsche to Counterparty of the number of Shares to be
delivered pursuant to these “Private Placement and Registration Procedures”;
provided that if Counterparty does not so elect within three Scheduled Trading
Days of the Determination Date, Counterparty shall be deemed to have elected
clause (i) below.

 

(i)                                     If Counterparty is obligated to settle
the Transaction with Restricted Shares (a “Private Placement Settlement”), then
delivery of Restricted Shares by Counterparty shall be effected in customary
private placement procedures with respect to such Restricted Shares reasonably
acceptable to Deutsche; provided that Counterparty may not elect a Private
Placement Settlement if, on the date of its election, it has taken, or caused to
be taken, any action that would make unavailable either the exemption pursuant
to Section 4(2) of the Securities Act for the sale by Counterparty to Deutsche
(or any affiliate designated by Deutsche) of the Restricted Shares or the
exemption pursuant to Section 4(1) or Section 4(3) of the Securities Act for
resales of the Restricted Shares by Deutsche (or any such affiliate of
Deutsche).  The Private Placement Settlement of such Restricted Shares shall
include customary representations, covenants, blue sky and other governmental
filings and/or registrations, indemnities to Deutsche, due diligence rights (for
Deutsche or any designated buyer of the Restricted Shares by Deutsche), opinions
and certificates, and such other documentation as is customary for private
placement agreements, all reasonably acceptable to Deutsche.  In the case of a
Private Placement Settlement, Deutsche shall, in its good faith discretion,
adjust the amount of Restricted Shares to be delivered to Deutsche hereunder in
a commercially reasonable manner to reflect the fact that (A) such Restricted
Shares may not be freely returned to securities lenders by Deutsche and may only
be saleable by Deutsche at a discount to reflect the lack of liquidity in
Restricted Shares and (B) Deutsche will incur carrying costs and other costs in
connection with its hedge unwind activity relating to such Private Placement
Settlement; provided that in no event will Counterparty be required to deliver
to Deutsche a number of Restricted Shares in excess of (i) the Initial Number of
Shares multiplied by two, minus (ii) the aggregate number of Shares delivered by
Counterparty to Deutsche hereunder prior to the date of such delivery (the
“Maximum Delivery Amount”).  If Deutsche adjusts the amount of Restricted
Shares, it shall provide Counterparty with a statement indicating in reasonable
detail how such share adjustment was determined.

 

If Counterparty delivers any Restricted Shares in respect of this Transaction,
Counterparty agrees that (A) such Shares may be transferred by and among
Deutsche and its affiliates and (B) after the “holding period” specified in
Rule 144(d)(ii) under the Securities Act has elapsed, Counterparty shall
promptly remove, or cause the transfer agent for the Shares to remove, any
legends referring to any transfer restrictions from such Shares upon delivery by
Deutsche (or such affiliate of Deutsche) to Counterparty or such transfer agent
of any seller’s and broker’s representation letters customarily delivered by
Deutsche or its affiliates in connection with resales of restricted securities
pursuant to Rule 144 under the Securities Act, each without any further
requirement for the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document, any transfer tax stamps or payment of any
other amount or any other action by Deutsche (or such affiliate of Deutsche).

 

(ii)                                  If Counterparty elects to settle the
Transaction pursuant to this clause (ii) (a “Registration Settlement”), then
Counterparty shall promptly (but in any event no later than the Scheduled
Trading Day immediately prior to the date delivery of the Shares is due pursuant
to the terms of these “Private Placement and Registration Procedures”) file and
use its reasonable efforts to make effective under the Securities Act a
registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to Deutsche, to cover
the resale of Restricted Shares (the “Registered Shares”) in accordance with
customary resale registration procedures, including covenants, conditions,
representations, underwriting discounts, commissions, indemnities, due diligence
rights, opinions and certificates, and such other documentation as is customary
for equity resale underwriting agreements, all reasonably acceptable to
Deutsche.  If Deutsche, in its reasonable discretion, is not satisfied with such
procedures and documentation or if a Settlement Date is designated by Deutsche
pursuant to the “Acceleration Events” provisions above, Private Placement
Settlement shall apply and Counterparty shall effect delivery of Restricted
Shares by the tenth Scheduled Trading Day following notification from Deutsche. 
In the case of a Registration Settlement, Deutsche shall, in its good faith
discretion, adjust the amount of Registered Shares

 

13

--------------------------------------------------------------------------------


 

to be delivered to Deutsche hereunder in a commercially reasonable manner to
reflect the fact that Deutsche will incur carrying costs and other costs in
connection with its hedge unwind activity relating to such Registered
Settlement; provided that in no event will Counterparty be required to deliver
to Deutsche a number of Registered Shares in excess of the Maximum Delivery
Amount.  If Deutsche adjusts the amount of Registered Shares, it shall provide
Counterparty with a statement indicating in reasonable detail how such share
adjustment was determined.

 

Indemnity.  Counterparty agrees to indemnify Deutsche and its affiliates and
their respective directors, officers, employees, agents and controlling persons
(Deutsche and each such affiliate or person being an “Indemnified Party”) from
and against any and all losses, claims, damages and liabilities, joint and
several, incurred by or asserted against such Indemnified Party arising out of,
in connection with, or relating to, the execution or delivery of this
Confirmation, the performance by the parties hereto of their respective
obligations under the Transaction, any breach of any covenant or representation
made by Counterparty in this Confirmation or the Agreement or the consummation
of the transactions contemplated hereby and will reimburse any Indemnified Party
for all reasonable expenses (including reasonable legal fees and expenses) as
they are incurred in connection with the investigation of, preparation for, or
defense of any pending or threatened claim or any action or proceeding arising
therefrom, whether or not such Indemnified Party is a party thereto, except to
the extent resulting from Deutsche’s gross negligence or willful misconduct.

 

Waiver of Trial by Jury.  EACH OF COUNTERPARTY AND DEUTSCHE HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF DEUTSCHE OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

Governing Law/Jurisdiction.  This Confirmation shall be governed by the laws of
the State of New York without reference to the conflict of laws provisions
thereof.  The parties hereto irrevocably submit to the exclusive jurisdiction of
the courts of the State of New York and the United States Court for the Southern
District of New York in connection with all matters relating hereto and waive
any objection to the laying of venue in, and any claim of inconvenient forum
with respect to, these courts.

 

Method of Delivery.  Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through DBSI. 
In addition, all notices, demands and communications of any kind relating to the
Transaction between Deutsche and Counterparty shall be transmitted exclusively
through DBSI.

 

EITF 00-19; Alternative Settlement.  The parties hereby agree that all
documentation with respect to this Transaction is intended to qualify this
Transaction as an equity instrument for purposes of EITF Issue No. 00-19.  If,
subject to “Netting and Set-off” below, Counterparty owes Deutsche any amount in
connection with this Transaction pursuant to Section 12.7 or 12.9 of the Equity
Definitions (except in the case of an Extraordinary Event in which the
consideration or proceeds to be paid to holders of Shares as a result of such
event consists solely of cash) or pursuant to Section 6(d)(ii) of the Agreement
(except in the case of an Event of Default in which Counterparty is the
Defaulting Party or a Termination Event in which Counterparty is the Affected
Party, other than (x) an Event of Default of the type described in
Section 5(a)(iii), (v), (vi) or (vii) of the Agreement or (y) a Termination
Event of the type described in Section 5(b)(i), (ii), (iii), (iv), or (v) of the
Agreement that in the case of either (x) or (y) resulted from an event or events
outside Counterparty’s control) (a “Payment Obligation”), Counterparty shall
have the right, in its sole discretion, to satisfy any such Payment Obligation
by delivery of Termination Delivery Units (as defined below) by giving
irrevocable telephonic notice to Deutsche, confirmed in writing within one
Scheduled Trading Day, between the hours of 9:00 a.m. and 4:00 p.m. New York
time on the Closing Date or Early Termination Date, as applicable (“Notice of
Termination Delivery”).  Upon Notice of Termination Delivery, Counterparty shall
deliver to Deutsche a number of Termination Delivery Units having a cash value
equal to the amount of such Payment Obligation (such number of Termination
Delivery Units to be delivered to be determined by the Calculation Agent acting
in a commercially reasonable manner, taking into account whether the Termination
Delivery Units so delivered are freely tradable).  Settlement relating to any
delivery of Termination Delivery Units pursuant to this provision shall occur
within three Scheduled Trading Days.  “Termination Delivery Unit” means (A) in
the case of a Termination Event, an Event of Default or an Extraordinary Event
(other than an Insolvency, Nationalization, Merger Event or Tender Offer), one
Share or (B) in the case of an Insolvency, Nationalization,

 

14

--------------------------------------------------------------------------------


 

Merger Event or Tender Offer, a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization, Merger Event or Tender
Offer; provided that if such Insolvency, Nationalization, Merger Event or Tender
Offer involves a choice of consideration to be received by holders, such holder
shall be deemed to have elected to receive the maximum possible amount of cash.

 

Disclosure. Effective from the date of commencement of discussions concerning
the Transaction, each of Deutsche and Counterparty and each of their employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses)
relating to such tax treatment and tax structure.

 

Right to Extend.  Deutsche may postpone any Settlement Date or any other date of
valuation or delivery, with respect to some or all of the relevant Settlement
Shares, if Deutsche determines, in its discretion, that such extension is
reasonably necessary or appropriate to enable Deutsche to effect purchases of
Shares in connection with its hedging activity hereunder or under any other
Equity Contract in a manner that would, if Deutsche were Counterparty or an
affiliated purchaser of Counterparty, be in compliance with applicable legal and
regulatory requirements, as determined by Deutsche based upon the advice of
outside counsel of national standing.

 

Counterparty Share Repurchases.  Counterparty agrees not to repurchase any
Shares if, immediately following such purchase, the Number of Shares under this
Confirmation and all other Equity Contracts (as defined in “Netting and Set-off”
below) would be equal to or greater than 8.0% of the number of then-outstanding
Shares or such lower number of Shares as Deutsche notifies Counterparty would,
in the reasonable judgment of outside counsel of national standing for Deutsche,
present legal or regulatory issues for Deutsche.

 

Limit on Beneficial Ownership.  Notwithstanding any other provisions hereof,
Deutsche shall not be entitled to receive Shares hereunder (whether in
connection with the purchase of Shares on any Settlement Date or otherwise) to
the extent (but only to the extent) that such receipt would result in Deutsche
and its affiliates (i) directly or indirectly beneficially owning (as such term
is defined for purposes of Section 13(d) of the Exchange Act) at any time in
excess of 4.9% of the outstanding Shares or (ii) having direct or indirect
ownership or control (for purposes of the Bank Holding Company Act of 1956, as
amended) at any time in excess of 4.9% of the outstanding Shares.  Any purported
delivery hereunder shall be void and have no effect to the extent (but only to
the extent) that such delivery would result in Deutsche and its affiliates
directly or indirectly so beneficially owning or so owning or controlling in
excess of 4.9% of the outstanding Shares.  If any delivery owed to Deutsche
hereunder is not made, in whole or in part, as a result of this provision,
Counterparty’s obligation to make such delivery shall not be extinguished and
Counterparty shall make such delivery as promptly as practicable after, but in
no event later than one Exchange Business Day after, Deutsche gives notice to
Counterparty that such delivery would not result in Deutsche and its affiliates
directly or indirectly so beneficially owning or so owning or controlling in
excess of 4.9% of the outstanding Shares.

 

Commodity Exchange Act.  Each of Deutsche and Counterparty agrees and represents
that it is an “eligible contract participant” as defined in Section 1a(12) of
the U.S. Commodity Exchange Act, as amended (the “CEA”), the Agreement and this
Transaction are subject to individual negotiation by the parties and have not
been executed or traded on a “trading facility” as defined in Section 1a(33) of
the CEA.

 

Securities Act.  Each of Deutsche and Counterparty agrees and represents that it
is a “qualified institutional buyer” as defined in Rule 144A under the
Securities Act, or an “accredited investor” as defined under the Securities Act.

 

ERISA.  Each of Deutsche and Counterparty agrees and represents that the assets
used in the Transaction (a) are not assets of any “plan” (as such term is
defined in Section 4975 of the U.S. Internal Revenue Code (the “Code”)) subject
to Section 4975 of the Code or any “employee benefit plan” (as such term is
defined in Section 3(3) of the U.S. Employee Retirement Income Security Act of
1974, as amended (“ERISA”)) subject to Title I of ERISA, and (b) do not
constitute “plan assets” (as such term is defined in Section 3(42) of ERISA).

 

Bankruptcy Status.  Deutsche acknowledges and agrees that this Confirmation is
not intended to convey to Deutsche rights with respect to the transactions
contemplated hereby that are senior to the claims of Counterparty’s common
stockholders in any U.S. bankruptcy proceedings of Counterparty; provided,
however, that nothing herein

 

15

--------------------------------------------------------------------------------


 

shall be deemed to limit Deutsche’s right to pursue remedies in the event of a
breach by Counterparty of its obligations and agreements with respect to this
Confirmation and the Agreement; and provided, further, that nothing herein shall
limit or shall be deemed to limit Deutsche’s rights in respect of any
transaction other than this Transaction.

 

No Collateral.  The parties acknowledge that this Transaction is not secured by
any collateral that would otherwise secure the obligations of Counterparty
herein under or pursuant to the Agreement.  Without limiting the generality of
the foregoing, this Transaction will not be considered to create obligations
covered by any collateral credit support annex to the Agreement and will be
disregarded for the purposes of calculating any exposures pursuant to any such
annex.

 

Netting and Set-off.  Deutsche agrees not to set-off or net amounts due from
Counterparty with respect to this Transaction against amounts due from Deutsche
to Counterparty under obligations other than Equity Contracts.  Section 2(c) of
the Agreement as it applies to payments due with respect to this Transaction
shall remain in effect and is not subject to the first sentence of this
provision.  The parties agree that Section 6(f) of the Agreement is amended and
restated to read as follows:

 

“(f)          Upon the occurrence of an Event of Default or Termination Event
with respect to Counterparty as the Defaulting Party or the Affected Party
(“X”), Deutsche (“Y”) will have the right (but not be obliged) without prior
notice to X or any other person to set-off or apply any obligation of X under an
Equity Contract owed to Y (or any Affiliate of Y) (whether or not matured or
contingent and whether or not arising under this Agreement, and regardless of
the currency, place of payment or booking office of the obligation) against any
obligation of Y (or any Affiliate of Y) under an Equity Contract owed to X
(whether or not matured or contingent and whether or not arising under this
Agreement, and regardless of the currency, place of payment or booking office of
the obligation).  Y will give notice to the other party of any set-off effected
under this Section 6(f).

 

“Equity Contract” shall mean for purposes of this Section 6(f) any Transaction
relating to Shares sold pursuant to the Distribution Agreement.

 

If any obligation is unascertained, Y may in good faith estimate that obligation
and set-off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained.

 

Nothing in this Section 6(f) shall be effective to create a charge or other
security interest.  This Section 6(f) shall be without prejudice and in addition
to any right of set-off, combination of accounts, lien or other right to which
any party is at any time otherwise entitled (whether by operation of law,
contract or otherwise).”

 

Tax Representations.

 

(i)                                     For the purpose of Section 3(e) of the
Agreement, each party makes the following representation:

 

(A)                              It is not required by any applicable law, as
modified by the practice of any relevant governmental revenue authority, of any
Relevant Jurisdiction to make any deduction or withholding for or on account of
any Tax from any payment (other than interest under Section 9(h) of the
Agreement and any other payments of interest and penalty charges for late
payment) to be made by it to the other party under the Agreement.

 

(B)                                In making this representation, a party may
rely on (i) the accuracy of any representations made by the other party pursuant
to Section 3(f) of this Agreement, (ii) the satisfaction of the agreement
contained in Section 4(a)(i) or 4(a)(iii) of the Agreement, and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of the Agreement, and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of the Agreement,
provided that it shall not be a breach of this representation where reliance is
placed on

 

16

--------------------------------------------------------------------------------


 

clause (ii) above and the other party does not deliver a form or document under
Section 4(a)(iii) by reason of material prejudice to its legal or commercial
position.

 

(ii)           For the purpose of Section 3(f) of the Agreement:

 

(A)          Deutsche makes the following representation(s):

 

(1)                                  It is a “foreign person” within the meaning
of the applicable U.S. Treasury Regulations concerning information reporting and
backup withholding tax.

 

(2)                                  Each payment received or to be received by
it under this Transaction will be effectively connected with its conduct of a
trade or business in the United States.

 

(B)                                Counterparty represents that it is a “U.S.
person” (as that term is used in section 1.1441-4(a)(3)(ii) of United States
Treasury Regulations) for United States federal income tax purposes.

 

(iii)                               For the purpose of Section 4(a)(i) of the
Agreement, promptly upon execution of this Confirmation, Counterparty shall
provide to Deutsche a valid and duly executed IRS Form W-9 and any required
attachments thereto.

 

(iv)                              For the purpose of Section 4(a)(i) of the
Agreement, Deutsche shall provide to Counterparty a valid and duly executed IRS
Form W-8ECI and any required attachments thereto (A) promptly upon execution of
this Confirmation, (B) promptly upon reasonable demand by Counterparty and
(C) promptly upon learning that any Form previously provided by Deutsche has
become obsolete or incorrect.

 

Change of Account.  Section 2(b) of the Agreement is hereby amended by the
addition after the word “delivery” in the first line thereof of the phrase “to
another account in the same legal and tax jurisdiction”.

 

17

--------------------------------------------------------------------------------


 

Please check this Confirmation and confirm that the foregoing correctly sets
forth the terms of our agreement by signing in the space provided below and
returning to Deutsche a facsimile of the fully-executed Confirmation.  Originals
shall be provided for your execution upon your request.  Deutsche will make the
time of execution of the Transaction available upon request.

 

Deutsche is regulated by the Financial Services Authority.

 

Very truly yours,

 

 

DEUTSCHE BANK AG, LONDON BRANCH

 

 

 

 

 

By:

/s/ Lars Kestner

 

 

Name: Lars Kestner

 

 

Title: Managing Director

 

 

 

 

 

By:

/s/ Peter Lambrakis

 

 

Name: Peter Lambrakis

 

 

Title: Managing Director

 

 

 

 

 

DEUTSCHE BANK SECURITIES INC.,

 

acting solely as agent in connection with this Transaction

 

 

 

By:

/s/ Lars Kestner

 

 

Name: Lars Kestner

 

 

Title: Managing Director

 

 

 

 

 

By:

/s/ Peter Lambrakis

 

 

Name: Peter Lambrakis

 

 

Title: Managing Director

 

 

 

Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.

 

AFFILIATED MANAGERS GROUP, INC.

 

 

By:

/s/ John Kingston, III

 

 

Name: John Kingston, III

 

 

Title: Executive Vice President,

 

 

          General Counsel and Secretary

 

 

Signature page to Registered Forward

Transaction Confirmation

 

--------------------------------------------------------------------------------


 

ANNEX A

 

 

Deutsche Bank [g185842km03i001.jpg]

 

 

 

Deutsche Bank AG, London Branch

 

Winchester house

 

1 Great Winchester St,

 

London EC2N 2DB

 

Telephone: 44 20 7545 8000

 

 

 

c/o Deutsche Bank Securities Inc.

 

60 Wall Street

 

New York, NY 10005

 

Telephone: (212) 250-2500

 

PRICING SUPPLEMENT

 

DATE:

[               ]

 

 

TO:

Affiliated Managers Group, Inc.

 

600 Hale Street

 

Prides Crossing, MA 01965

ATTENTION:

Darrell Crate

FACSIMILE:

(617) 747-3380

 

 

FROM:

Deutsche Bank AG, London Branch

TELEPHONE:

44 20 7545 0556

FACSIMILE:

44 11 3336 2009

 

Ladies and Gentlemen:

 

This Pricing Supplement is the Pricing Supplement contemplated by the Registered
Forward Transaction dated as of July 31, 2009 (the “Confirmation”) between
Affiliated Managers Group, Inc. (“Counterparty”) and Deutsche Bank AG, London
Branch (“Deutsche”).

 

DEUTSCHE BANK AG, LONDON BRANCH IS NOT REGISTERED AS A BROKER OR DEALER UNDER
THE U.S. SECURITIES EXCHANGE ACT OF 1934.  DEUTSCHE BANK SECURITIES INC.
(“DBSI”) HAS ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS NO
OBLIGATION, BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH RESPECT
TO THE PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION.  AS SUCH, ALL DELIVERY
OF FUNDS, ASSETS, NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND RELATING TO
THIS TRANSACTION BETWEEN DEUTSCHE BANK AG, LONDON BRANCH, AND COUNTERPARTY SHALL
BE TRANSMITTED EXCLUSIVELY THROUGH DEUTSCHE BANK SECURITIES INC.  DEUTSCHE BANK
AG, LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION
CORPORATION (SIPC).

 

For all purposes under the Confirmation:

 

(a)                                  the Hedge Completion Date is
[                    ];

 

Chairman of the Supervisory Board: Clemens Börsig

Board of Managing Directors: Hermann-Josef Lamberti, Josef Ackermann, Dr. Hugo
Banziger, Anthony Dilorio

 

Deutsche Bank AG is regulated by the FSA for the conduct of designated
investment business in the UK, is a member of the London Stock Exchange and is a
limited liability company incorporated in the Federal Republic of Germany HRB
No. 30 000 District Court of Frankfurt am Main; Branch Registration No. in
England and Wales BR000005, Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB.

 

A-1

--------------------------------------------------------------------------------


 

(b)                                 the Number of Shares shall be
[                    ], subject to further adjustment in accordance with the
terms of the Confirmation;

 

(c)                                  the Initial Forward Price shall be USD
[                    ]; and

 

(d)                                 the Final Date shall be
[                    ].

 

Signature page to Pricing Supplement to

Registered Forward Transaction Confirmation

 

A-2

--------------------------------------------------------------------------------


 

Please check this Pricing Supplement and confirm that the foregoing correctly
sets forth the terms of our agreement by signing in the space provided below and
returning to Deutsche a facsimile of the fully-executed Pricing Supplement. 
Originals shall be provided for your execution upon your request.

 

Deutsche is regulated by the Financial Services Authority.

 

Very truly yours,

 

DEUTSCHE BANK AG, LONDON BRANCH

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

DEUTSCHE BANK SECURITIES INC.,

 

acting solely as agent in connection with this Transaction

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Confirmed as of the date first above written:

 

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Signature page to Pricing Supplement to

Registered Forward Transaction Confirmation

 

A-3

--------------------------------------------------------------------------------
